Citation Nr: 9934610	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-21 121	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948 and from January 1949 to September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on November 2, 1995; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained an attorney in February 1996, within one 
year of the date of the Board's decision.

2.  On February 27, 1996, the veteran and his attorney 
entered into a contingent attorney fee agreement, modified in 
December 1999, which provided that 20 percent of past-due 
benefits were to be paid by the VA to the veteran's attorney; 
that contract was modified by an amended contract in December 
1999 to reflect the fact the $750.00 retainer fee had been 
fully refunded and that the attorney-fee agreement was wholly 
contingent.  

3.  An August 1999 RO decision granted service connection for 
post-traumatic stress disorder (PTSD), effective from October 
22, 1991, and this determination resulted in past-due 
benefits being payable to the veteran.  



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the February 27, 
1996, attorney fee agreement, as modified in December 1999, 
for the receipt of service connection-related compensation 
for the period of time between October 22, 1991, and August 
23, 1999, have been met.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on November 2, 
1995, denying entitlement to service connection for PTSD.  
Thereafter, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claim 
for VA benefits denied in the November 1995 Board decision.  
At that time, the veteran was appealing the denial of his 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  The attorney fee agreement called for the 
veteran to provide the attorney with a retainer in the amount 
of $750.00, before any work would be done on the case.  
However, this agreement was modified by an amended fee 
agreement signed by the veteran December 2, 1999, and 
received at the Board December 6, 1999, which reflects that 
the entire retainer fee was refunded to the veteran, and that 
the attorney was to be paid on a contingent basis 20 percent 
of any past-due benefits directly by the VA.  

In January 1997, the Court issued an Order vacating the Board 
decision and remanding the case to the Board for further 
action.  In October 1997, the Board issued a decision 
remanding the case to the RO for development consistent with 
the Court Order.  Following the submission of additional 
evidence and additional examination of the veteran, the RO 
granted service connection for PTSD in an August 23, 1999, 
rating action, and assigned a 30 percent evaluation, 
effective from October 22, 1991.  Thereafter, by letter dated 
October 13, 1999, the veteran and his attorney were informed 
as to past-due benefits and the amount withheld for attorney 
fees.  

Based on this evidence, the Board finds that the February 27, 
1996, attorney fee agreement, as modified by the amended fee 
agreement executed by the veteran and his attorney in 
December 1999, satisfied the eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  Clearly the 
record includes a final decision promulgated by the Board, a 
notice of disagreement pertaining to that decision dated in 
August 1992, thus after November 18, 1988, and documentation 
reflecting the retention of counsel within one year of the 
Board's decision.  Also, the Board observes that the fee 
agreement no longer provides for a retainer fee.  (The Board 
notes that 38 U.S.C.A. § 5904(d)(2)(A)(ii) (West 1991 & Supp. 
1999), which would bar payment by VA where, as here, the 
agreement includes a "retainer" paid before the decision, 
even if that fee is set off, only applies to agreements 
entered into on or after November 2, 1994.  See Pub. L. No. 
103-446, § 504(b) (1994).)  Thus, all of the statutory 
criteria for payment of attorney's fees directly by VA out of 
past-due benefits have been met.  See 38 U.S.C.A. § 5904(d).

Thus, the regulatory requirements have been met because the 
total fee (excluding expenses) does not exceed 20 percent of 
the total amount of past-due benefits awarded, the amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the veteran, and, as reflected in the 
RO's October 1999 letter, the award of past-due benefits 
resulted in a cash payment to the veteran from which a fee 
may be deducted.  See 38 C.F.R. § 20.609(h)(1).

In the aforementioned letters to the veteran and his 
attorney, the RO indicated that past-due benefits had been 
computed as $26,994.00, and that 20 percent of that amount or 
$5,398.80, representing the maximum past-due benefits 
allowable for attorney fees, was being withheld from the 
veteran's award pending a determination by the Board 
regarding the award of attorney fees in this case.  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
service connection for PTSD.  Past-due benefits is defined in 
38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., October 22, 1991, and the date of the grant of 
the benefit by the RO, i.e., August 23, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of service connection may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from November 1, 1991, as the veteran 
and his attorney were advised by the previously noted 
correspondence from the RO.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for PTSD, from 
the effective date of October 22, 1991, to August 23, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


